IN THE COURT OF APPEALS OF IOWA

                                   No. 21-1624
                             Filed October 19, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MILTON SERRANO JR.,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Cedar County, Mark R. Lawson,

Judge.



      A defendant appeals his conviction for second-degree murder, challenging

there was a lack of sufficient evidence. AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Robert P. Ranschau,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant Attorney

General, for appellee.



      Considered by Vaitheswaran, P.J., and Greer and Schumacher, JJ.
                                         2


GREER, Judge.

       A farm party turned fight led to the death of Chantz Stevens in July 2020.

Milton Serrano Jr. was charged and convicted of second-degree murder. At trial,

he argued he was acting in self-defense when he stabbed Stevens twice in the

abdomen, and on appeal he argues the State both failed to prove he acted with

malice aforethought or that he was not justified in using reasonable force. Because

we find substantial evidence supports the jury’s finding that Serrano acted with

malice aforethought and without justification, we affirm the conviction.

I. Background Facts and Proceedings.

       In the summer of 2020, R.K. invited a group of friends to his parents’ farm

outside of Tipton, Iowa to celebrate the end of the school year. The farm was fairly

isolated and the party was happening at the end of a long driveway; the nearest

gas station or town was nearly five miles away. R.K. only invited ten or twelve

people, but witnesses reported that before the night was over there was anywhere

from fifty to one hundred guests ranging from high-school to college aged. Though

he did not know many people at the party, Serrano was among the crowd. Serrano

did not drive himself to the party, but arrived around 9:00 p.m. with a carload of

people—his ride left at 11:30 to make a 12:30 a.m. curfew but Serrano stayed at

the party. One partygoer reported Serrano was loudly informing others that he

was “strapped,” which they assumed meant he had a weapon with him. As the

night went on, Serrano sold cocaine to some others at the party; some imbibers

snorted the drug off the trunk of a car. Serrano was later accused of carving his

social media username into that same car with a pocket knife. The car’s owner
                                           3


testified that his car had cocaine on the trunk and Serrano’s “username” scratched

into the paint twice.

         At this point, people began asking Serrano to leave. Serrano argued he

had done nothing to the car. As the issue persisted, he got into a fistfight with one

of the accusers that lasted only a few minutes. During the fight, some bystanders

gathered around to cheer and egg on the spectacle, while others called for the

fighting to stop. No other person engaged in the fight. Serrano, by all accounts,

lost that fight and was left with a cut on his brow and a dislocated shoulder. The

crowd was still yelling at Serrano to leave, yet Serrano refused and said he would

“fight anyone.” R.K. helped Serrano pop his shoulder back into place and told

Serrano to leave again; Serrano refused. With no movement by Serrano to leave,

a line of bodies began to assemble with a crowd behind it, moving closer to usher

Serrano down the driveway toward the main road; the line did not touch Serrano.

From that line, Chantz Stevens and R.K.—among others—were again telling

Serrano to leave. Eventually, as Serrano stopped backing up and instead walked

closer to the line and in the direction of the party, Stevens tackled Serrano—the

two fought for less than a minute.1 Stevens never displayed a weapon, and it

started as a fist fight. Witnesses described the fight as far more evenly matched

than the first fight. In the midst of the fight, Serrano pulled out his pocket knife and

stabbed Stevens twice in the abdomen. It became clear Stevens was losing blood

and people started pulling the two young men apart. The fight was broken up, and

Serrano ran down the driveway.



1   Videos of both fights were entered as evidence at trial.
                                         4


       Now with a person seriously injured, Cedar County police received a call at

2:12 a.m. that there had been a stabbing at a rural party; when they arrived, they

failed to find Stevens’s pulse.2 Two of the teenagers showed officers the videos

Serrano was posting on his social media account, which also showed Serrano’s

location.

       Meanwhile, Serrano flagged down a car; covered in blood and with the knife

in his hand, he asked the driver to take him to a fast-food restaurant in Muscatine.

Serrano told the driver he had keyed a car and stabbed someone; he also posted

videos on his social media about the incident while riding in the car. After being

dropped off at the restaurant, he took a pillow, a water bottle, and a T-shirt from

the car and threw them in the dumpster. Then, while waiting for a friend—Xena

Guerreo—to pick him up, Serrano continued to post videos saying “ain’t my blood.”

In another, he said, “[T]wo, three people [were] jumping on me, I reached in my

pocket, grabbed out my knife, and I started stabbing.” Guerreo picked Serrano up

and took him back to her home. She used baby wipes to help clean Serrano up;

afterward, Serrano showered and his clothes went in the washing machine.

       Police officers were given Serrano’s social media username and were

advised of Serrano’s location at Guerreo’s home. With that information, they

obtained search warrants for his social media account and Guerreo’s residence.

They collected Serrano’s clothing and shoes, as well as the materials used to clean

the blood off of him. Officers also retrieved video from the restaurant of Serrano



2 The State Medical Examiner examined the body and found Stevens’s heart and
diaphragm had been struck—each wound was potentially fatal. The death was
ruled a homicide.
                                         5


throwing items in a dumpster. They procured from the dumpster the pillow, water

bottle, and shirt he had removed from the car after fleeing the fight; the pillow and

shirt had bloodstains on them. The bloodied items gathered from the home and

the restaurant were tested and the T-shirt and pillow from the dumpster, as well as

the wipes collected from Guerreo’s home, had DNA on them consistent with

Serrano and Stevens. The shoes collected from Guerreo’s home and Stevens’s

shirt also had Stevens’s DNA on them.

       To continue the investigation, Serrano was questioned by detectives, and

he told them he had been “jumped” at the party. He explained he had been wrongly

accused of scratching a car and was then beat up. He described blacking out—

the last thing he remembered was running down the drive and getting in a car. He

did not know the names of the people who were on top of him but described it as

two or three guys. Serrano eventually admitted that when the men jumped on him,

he pulled out his knife to defend himself and started stabbing; he described being

scared and feeling he had no other choice, and he consistently maintained he was

acting to defend himself.

       Serrano was tried for first-degree murder; the jury was also instructed on

second-degree murder and voluntary and involuntary manslaughter.              Nearly

twenty individuals who were at the party testified about what they saw that night.

After the State rested, Serrano moved for judgment of acquittal, arguing in part the

State had not proved he stabbed Stevens with malice aforethought or without

justification. He argued he was acting in self-defense. The motion was denied.

After not offering any evidence, Serrano rested, but the motion was renewed and
                                         6


once more denied. Serrano was found guilty of second-degree murder.3 He now

appeals.

II. Analysis.

       On appeal, Serrano asserts the State provided insufficient evidence to

prove he stabbed Stevens with malice aforethought or without justification. We

review sufficiency-of-the-evidence questions for correction of errors at law. State

v. Crawford, 972 N.W.2d 189, 202 (Iowa 2022). “We are highly deferential to the

jury’s verdict,” which we are bound by as long as “the verdict is supported by

substantial evidence.” Id. “Evidence is substantial if it could convince a rational

fact finder that the defendant is guilty beyond a reasonable doubt.” State v. Bayles,

551 N.W.2d 600, 608 (Iowa 1996). In this review, “we view the evidence in the

light most favorable to the State, including all ‘legitimate inferences and

presumptions that may fairly and reasonably be deduced from the record

evidence.’” Crawford, 972 N.W.2d at 202 (citation omitted).




3 When a jury instruction is unchallenged, it becomes the law of the case whether
right or wrong. State v. Taggart, 430 N.W.2d 423, 425 (Iowa 1988). The jury
instructions explained:
               1. On or about the 19th day of July, 2020, [Serrano] stabbed
       Chantz Stevens.
               2. Chantz Stevens died as a result of being stabbed.
               3. [Serrano] acted with malice aforethought.
               4. [Serrano] acted without justification.
               If the State has proved all of the elements, [Serrano] is guilty
       of Murder in the Second Degree. If the State has failed to prove any
       one of the elements, [Serrano] is not guilty of Murder in the Second
       Degree . . . .
               Murder in the Second Degree does not require a specific
       intent to kill another person.
                                          7


       A. Malice Aforethought.

       “Malice aforethought is . . . an essential element of second-degree murder

and is an element that separates second-degree murder from other lesser included

offenses.” State v. Reeves, 670 N.W.2d 199, 207 (Iowa 2003). It is “a fixed

purpose or design to do some physical harm to another that exists before the act

is committed” and “does not have to exist for any particular length of time.” State

v. Buenaventura, 660 N.W.2d 38, 49 (Iowa 2003) (citations omitted). There is a

permissive presumption of malice aforethought when the defendant uses a

dangerous weapon; but this presumption can be rebutted if there is evidence “the

killing was accidental, under provocation, or because of mental incapacity.” 4

Reeves, 670 N.W.2d at 207.

       Serrano contends the State failed to show he acted with malice

aforethought because there was no evidence of historic animosity between he and

Stevens; because Stevens attacked Serrano, eliminating any time to deliberate;5

and because there was no evidence Serrano was carrying the knife with the intent

to harm anyone. He also disputes that the knife was a dangerous weapon.

       That said, the jury was instructed that “[a] ‘dangerous weapon’ . . . is any

sort of instrument or device actually used in such a way as to indicate the user

intended to inflict death or serious injury, and when so used, is capable of inflicting



4  Serrano makes no argument about the stabbing being accidental or a
consequence of his mental capacity. As his provocation argument overlaps with
his justification argument, we address it in the next section.
5 Insofar as Serrano is arguing the State failed to prove deliberation, this is an

element of first-degree murder rather than second-degree murder. See State v.
Reeves, 636 N.W.2d 22, 25 (Iowa 2001); compare Iowa Code §§ 707.2(1)(a) and
707.3(1).
                                         8


death.” Here, a reasonable jury could find the knife Serrano used fit that bill and

that stabbing Stevens in the abdomen showed Serrano intended to inflict death or

serious injury.    Therefore, the jury could apply the presumption of malice

aforethought in this situation, meaning other indicators of malice aforethought such

as historic animosity or Serrano’s purpose in carrying the knife that night would be

irrelevant. See State v. Green, 896 N.W.2d 770, 780 (Iowa 2017) (“[I]t is often

impossible for a jury to determine a defendant’s state of mind without the aid of

inference.   By instructing the jury that it may infer malice from the use of a

dangerous weapon, courts present the jury with a straightforward example of how

the State might prove the defendant’s culpable state of mind. The inference, which

the jury is permitted but never required to make, exists because a rational juror

could infer that one who uses a dangerous weapon intends to cause physical

harm, and even to kill.” (internal citations omitted)). So a reasonable jury could

find the presumption of malice aforethought applied in this situation.

       B. Justification.

       “Under Iowa law, a person is justified in the use of reasonable force,

including deadly force, if that person reasonably believes the force used was

necessary to defend himself or another from any imminent use of unlawful force.”

State v. Fordyce, 940 N.W.2d 419, 422 (Iowa 2020).

       As to reasonable force, the jury was instructed:

              [Serrano] was justified in using reasonable force if he
       reasonably believed that such force was necessary to defend himself
       or another from any actual or imminent use of unlawful force.
              Reasonable force is only the amount of force a reasonable
       person would find necessary to use under the circumstances to
       prevent death or injury. If in [Serrano’s] mind the danger was actual,
       real, imminent, or unavoidable, even if [Serrano] was wrong in
                                            9


       estimating it or the force necessary to repel it, the force was justified
       if [Serrano] had a reasonable basis for his belief and responded
       reasonably to that belief. It is not necessary that there was actual
       danger, but [Serrano] must have acted in an honest and sincere
       belief that the danger actually existed. Apparent danger with
       [Serrano’s] knowledge that no real danger existed is no excuse for
       using force.
               Reasonable force can include deadly forced if it is reasonable
       to believe that such force is necessary to resist a like force or threat,
       or avoid injury or risk to one’s life or safety or the life or safety of
       another.
               The State must prove beyond a reasonable doubt that
       [Serrano] use of force was not justified.

The jury was also informed “[a] defendant who is not engaged in illegal activity has

no duty to retreat from any place where the person is lawfully present before using

force as described in these instructions.”

       Serrano argues the State failed to disprove his justification defense as the

evidence established he had been attacked and had a reasonable belief that the

force he used was reasonable and necessary to prevent the force used against

him. See Fordyce, 940 N.W.2d at 426 (“When self-defense is raised, the burden

rests with the State to prove beyond a reasonable doubt that the justification did

not exist.”). Still, this tells only half of the story. A reasonable juror could find, from

the evidence presented from multiple eye witnesses, that Serrano made

statements he was not done fighting and encouraged another altercation,

continuing the violence overall and inciting the fight with Stevens. See id. (“The

State can meet its burden [to prove justification did not exist] by proving . . . [t]he

[d]efendant started or continued the incident which resulted in death.”); see also

State v. Coffman, 562 N.W.2d 766, 769 (Iowa 1997) (using threats or escalations,

rather than only physical movements, to show the defendant started or continued

the incident). Further, Serrano not only tried to hide the evidence of the fight—
                                          10


including the bloodstained items from the car, the knife, and his own clothing—but

also first lied to officers about his involvement with the party and fight.6 See State

v. Van Hemert, No. 19-1273, 2020 WL 5944441, at *4 (Iowa Ct. App. Oct. 7, 2020)

(noting jurors could believe that someone who truly believed they acted in self-

defense would not hide evidence or lie to authorities); see also Fordyce, 940

N.W.2d at 426 (providing the State can prove the defendant did not act in self-

defense if “[t]he [d]efendant did not believe he was in immediate danger of death

or injury and the use of force was not necessary to save himself”). Either of these

alternatives would allow the jury to find Serrano was not justified in his use of force.

III. Conclusion.

       Because substantial evidence supports the jury’s findings that Serrano

acted with malice aforethought and without justification, we affirm the conviction.

       AFFIRMED.




6 The jury was instructed that “[a]fter using deadly force,” Serrano had the duty “[t]o
not intentionally destroy, alter, conceal, or disguise physical evidence relating to
[his] use of deadly force. . . . You may consider whether the defendant complied
with [this duty] when deciding whether deadly force was justified.”